Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury on January 28, 2022.

The application has been amended as follows: 
in last line of Claim 1, delete “.” and insert --, and--;
in the line after the last line of Claim 1, insert --wherein the fluidic connection (19, 20, 21, 22) is configured such that the fluidic connection (191, 20, 21, 22) connects a deepest region (27, 28, 29, 30) of each of the at least two of the multiple blind holes (7, 8, 9, 10), which are connected to one another in fluidic manner, in a common plane, and wherein the fluidic connection (19, 20, 21, 22) is at least partially defined by a surface in the common plane at the deepest region (27, 28, 29, 30).--;
in line 1 of Claim 2, delete “currently amended” and insert --cancelled--;
in line 2 of Claim 3, delete “2” and insert --1--;
in line 2 of Claim 5, delete “2” and insert --1--;
in line 1 of Claims 10-13, delete “withdrawn” and insert --original--;
in line 7 of Claim 11, insert --multiple-- before “blind”;
in line 9 of Claim 11, insert --multiple-- before “blind”;
in line 1 of Claim 19, 
delete “withdrawn” and insert --original--,
delete “Arrangement” and insert --The arrangement--;
in line 3 of Claim 21, insert --,-- after “bent”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitation of claim 2 in the independent claim 1. Upon reconsideration, examiner finds applicant’s argument with respect to claim 2 on p. 10 in the Appeal brief filed 11/22/2021 has been found persuasive. In particular, the combined teaching of von Stenglin (WO2011076400) and Persson (20120017624) does not specifically teach that “the fluidic connection (19, 20, 21, 22) is at least partially defined by a surface in the common plane at the deepest region” especially where the deepest region of the blind holes has been defined to be area/region set forth/specified by numerals 27, 28, 29, 30 in the Figures such that the surface in the common plane is the bottom surface of the blind holes. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a device for generating decontaminating agent vapor as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799